July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  CHARLES J. ARAMBURO, M.D., Appellant

NO. 14-12-00812-CV                          V.

                         THELMA BROWN, Appellee
                     ________________________________

      This cause, an appeal from the trial court’s order in favor of appellee,
Thelma Brown, signed August 10, 2012, was heard on the transcript of the record.
We have inspected the record and find error in the trial court’s order. We therefore
order the order of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Thelma Brown.



      We further order this decision certified below for observance.